692 S.E.2d 248 (2010)
56 Va. App. 132
Kevin L. HOLLOWAY, Appellant,
v.
COMMONWEALTH of Virginia, Appellee.
Record No. 0828-08-1.
Court of Appeals of Virginia.
February 23, 2010.
Before ELDER and ALSTON, JJ., and CLEMENTS, Senior Judge.
Prior report: 55 Va.App. 609, 687 S.E.2d 557.


*249 Upon a Petition for Rehearing
On February 3, 2010 came appellee, by the Attorney General, and filed a petition praying that the Court set aside the judgment rendered herein on January 26, 2010, and grant a rehearing thereof.
On consideration whereof, the petition for rehearing is granted, the mandate entered herein on January 26, 2010 is stayed pending the decision of the Court, and the appeal is reinstated on the docket of this Court.
The appellant shall file an answering brief in compliance with Rule 5A:35(c).